DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is an Allowability Notice for Application No. 16/878,632. Claim(s) 1-13 have been examined and fully considered.
Claim(s) 1, 7, 8, and 10 have been amended.
Claims 11-13 are newly added claims.
Claim(s) 1-13are pending in Instant Application.
Response to Arguments/Rejections
Applicant’s arguments, see Remarks, filed 06/22/2022, with respect to claim(s) 1-10 have been fully considered and are persuasive. The drawing objections and  rejection of claims under 35 U.S.C. § 101, 112(b) and 103 of 1-10 are withdrawn. 
Allowable Subject Matter
Claims 1-13 allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims 1.
	With respect to the independent claim 1, the claim features below are rendered to be novel and non-obvious. In light of the prior art of record, either individually, in combination and/or dependently on other prior art does not teach the claim features 
	based on the evaluation, altering the transmission shifting program of the automated transmission of the motor vehicle.
Therefore, claims 1-13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663